Digitally signed by
                                                                          Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                        Illinois Official Reports                         the accuracy and
                                                                          integrity of this
                                                                          document
                                Appellate Court                           Date: 2019.06.27
                                                                          16:03:09 -05'00'



                   People v. Corral, 2019 IL App (1st) 171501



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            PEDRO CORRAL, Defendant-Appellant.



District & No.     First District, Fourth Division
                   Docket No. 1-17-1501



Filed              March 29, 2019
Rehearing denied   May 3, 2019



Decision Under     Appeal from the Circuit Court of Cook County, No. 15-CR-401601;
Review             the Hon. Vincent M. Gaughan, Judge, presiding.



Judgment           Affirmed.


Counsel on         Thomas C. Brandstrader, of Chicago, for appellant.
Appeal
                   Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg
                   and Margaret G. Lustig, Assistant State’s Attorneys, of counsel), for
                   the People.



Panel              JUSTICE REYES delivered the judgment of the court, with opinion.
                   Presiding Justice McBride and Justice Gordon concurred in the
                   judgment and opinion.
                                             OPINION

¶1        Following a jury trial, defendant Pedro Corral was found guilty of first degree murder and
     personally discharging a firearm in connection with the shooting death of the victim, Giovanni
     Galindo. Subsequently, the trial court sentenced defendant to a term of 31 years in the Illinois
     Department of Corrections. In sentencing defendant, the trial court exercised its discretion
     pursuant to section 5-4.5-105(b) of the Unified Code of Corrections (730 ILCS 5/5-4.5-105(b)
     (West 2016)) and did not impose the 25-year firearm enhancement based on the jury’s finding
     that defendant personally discharged a firearm causing the victim’s death.
¶2        Defendant appeals, arguing that (1) the State failed to prove him guilty beyond a
     reasonable doubt, (2) the trial court erred in denying his motion to suppress identification,
     (3) the trial court erred in limiting the defense expert from testifying on her opinion regarding
     the eyewitness’s identification of defendant as the shooter, and (4) the sentence imposed by the
     trial court was excessive and failed to follow the dictates of Miller v. Alabama, 567 U.S. 460
     (2012). For the reasons that follow, we affirm the judgment of the circuit court.

¶3                                         BACKGROUND
¶4       Defendant was charged with multiple counts of first degree murder, armed robbery, home
     invasion, and residential burglary arising from the September 5, 2014, shooting death of
     Galindo. Prior to trial, defendant filed a motion to suppress the identification made by Jose
     Vargas of defendant as the shooter. Vargas was an eyewitness to the offense. In the motion,
     defendant argued that the lineup was unduly suggestive because it consisted of only three other
     participants and there was a large age disparity between them.
¶5       At the suppression hearing, the defense presented the testimony of Detective Roger
     Murphy, who testified that on November 6, 2014, he assisted in conducting a lineup which
     included defendant and three other individuals. Because the lineup contained only four
     individuals, Detective Murphy obtained permission from his supervisor to conduct the lineup.
     Vargas had previously identified the shooter as a “younger male Hispanic,” so Detective
     Murphy filled the lineup with three other individuals he believed resembled defendant. Two of
     the individuals were 17- and 19-year-old Hispanic males. The third individual was a
     30-year-old police officer, who Detective Murphy requested participate in the lineup because
     there were not any other individuals in custody who resembled defendant. Detective Murphy
     testified that all of the individuals had medium to slim builds. Detective Murphy further
     testified that Vargas signed the lineup advisory form and was not informed that the individual
     he had previously identified in a photo array (defendant) would be in the lineup.
¶6       The defense rested, and the State presented the testimony of Detective Brian Daly.
     Detective Daly testified that he was assigned to investigate the death of the victim. On
     November 6, 2014, he was inside the room while the lineup was being conducted, and he
     allowed defendant to pick his position in the lineup.
¶7       After hearing arguments, the trial court denied the motion to suppress the identification,
     finding the lineup was not overly suggestive. The trial court found that the detectives complied
     with procedures, including obtaining approval from a superior officer to conduct a four-person
     lineup.



                                                 -2-
¶8          Prior to trial, the State filed a motion in limine seeking to preclude defendant’s
       identification and memory expert, Dr. Kimberly McClure, from testifying as to her opinion on
       whether Vargas’s identification of defendant was reliable. The trial court precluded the
       defense expert witness from testifying about the reliability of Vargas’s identification itself and
       how that relates to defendant’s guilt or innocence. The trial court, however, did allow the
       expert witness to testify regarding the factors that can affect the reliability of an eyewitness
       identification generally and the presence or absence of those factors in the case. In so ruling,
       the trial court explained that an expert witness could not testify as to the credibility of another
       witness.
¶9          The trial commenced in January 2017 with the State presenting the following evidence.
       Vargas, who was 22 years old at the time of the trial, testified that at 2 p.m. on September 5,
       2014, he received a text message from his friend Luis Alfaro. The message indicated Alfaro
       wanted to purchase a half-pound of cannabis. Vargas contacted Galindo regarding the
       purchase. Galindo informed Vargas the price for a half-pound of cannabis was $2300 and
       Vargas would receive $100 from that sale. Vargas texted Alfaro with the details of the sale, and
       Alfaro responded that a 16-year-old would actually be purchasing the cannabis. Thereafter,
       Vargas received a phone call from a number he did not recognize. Vargas was initially
       surprised by the voice he heard on phone because he expected it to be from a 16-year-old;
       however, the voice on the phone sounded like that of a full-grown male. The individual on the
       phone was later identified by Vargas as Anthony Guedes.
¶ 10        At 4:26 p.m., Vargas texted Guedes asking him where they were. Guedes responded almost
       immediately with his location. Vargas went to the alley behind a convenience store where he
       observed a dark colored TrailBlazer. Guedes exited the front passenger seat of the TrailBlazer
       and the 16-year-old exited the backseat. They entered Vargas’s vehicle. Guedes sat in the front
       passenger seat, and the 16-year-old sat in the backseat. Vargas turned around and greeted the
       16-year-old. According to Vargas, he had a full view of the 16-year-old’s face.
¶ 11        Vargas identified the 16-year-old as defendant in court. Initially, Vargas pointed to another
       16-year-old in the gallery who “looked like” defendant. Because a screen was blocking his
       view, the court requested that Vargas step down from the witness stand and move to the middle
       of the courtroom, at which time Vargas noticed defendant and identified him as the shooter. On
       cross-examination and redirect, Vargas maintained his in-court identification of defendant as
       the shooter.
¶ 12        Vargas continued to testify that, after Guedes and defendant entered his vehicle, he drove
       three blocks to Galindo’s house with the TrailBlazer following him. Vargas testified that,
       while Guedes and defendant seemed “all right,” Vargas was suspicious and continually
       checked his rearview mirror to keep his eye on defendant. During the drive, defendant was
       quiet and kept his head down. Not three minutes later, Vargas arrived at Galindo’s residence,
       and they exited the vehicle. Vargas noticed defendant walk to the TrailBlazer, obtain a small
       roll of money, and then walk back toward him. It was raining, so defendant had the hood of his
       sweatshirt over his head, but Vargas could still view defendant’s face. 1 Vargas informed
       Galindo they had arrived, and Galindo instructed him to park in the alley. Vargas, Guedes, and
       defendant entered Vargas’s vehicle again, and Vargas parked in the alley next to Galindo’s

           1
           The record indicates that this was the only time defendant had the hood of his sweatshirt over his
       head.

                                                     -3-
       garage. Vargas, Guedes, and defendant exited the vehicle and proceeded to knock on the
       basement door. Galindo answered the door, and the four individuals stood in the vestibule.
       Upon entering the vestibule there was another threshold leading to a basement apartment that
       was under construction. Four Mason jars filled with cannabis were on top of a washing
       machine that was in the vestibule. Vargas testified that the area where they stood was narrow
       and, from where he was standing, he had a clear view of Guedes but could only view
       defendant’s shoes and part of defendant’s sweatshirt.
¶ 13        Galindo handed a Mason jar to Guedes. Guedes opened the jar and removed some
       cannabis. Guedes handed the cannabis to defendant, who indicated it was “good.” Defendant
       then handed the cannabis back to Guedes, who placed it back in the Mason jar and closed the
       lid. Guedes attempted to negotiate a lower price for the cannabis, and Galindo held firm on his
       price. Guedes then turned to defendant and instructed him to pay Galindo. At that moment,
       Vargas viewed defendant’s hand extend and heard the sound of a handgun being “clock[ed]
       back.” Vargas then noticed a handgun in defendant’s left hand. Vargas testified he froze in
       disbelief as he observed defendant point the handgun toward Galindo. Galindo then lunged
       toward defendant and Guedes. According to Vargas, he “could see for like a split second”
       Guedes and Galindo “kind of tumbling one over another and fighting.” Vargas then turned and
       ran toward the back of the basement apartment.
¶ 14        As Vargas ran he heard three to five gunshots, the sound of a Mason jar breaking, and then
       there was silence. Vargas waited a few moments before approaching Galindo. Vargas called
       911 but did not tell the truth regarding what had occurred. Instead, Vargas informed the 911
       dispatcher that he was walking in the alley when he heard gunshots and found Galindo injured.
       Shortly thereafter, the paramedics and detectives arrived. Vargas spoke with the detectives and
       relayed to them the same version of the story he had provided to the 911 dispatcher.
¶ 15        Although Vargas admitted he initially lied to the detectives, he testified he “tr[ied] to give
       them the best possible description” of the offenders. Vargas described defendant as “a younger
       16, 17-year-old male, short hair, wearing dark colored clothing, possibly black jeans and a dark
       colored hoodie as well.” Ultimately, Vargas provided the detectives his cell phone number and
       was allowed to leave.
¶ 16        Five days later, Vargas voluntarily went to the police station where he was informed that
       the detectives had recovered information from Galindo’s cell phone, which included his text
       messages to Vargas regarding the drug transaction. Confronted with this information, Vargas
       told the detectives the truth of what occurred. He gave the detectives consent to search his cell
       phone and identified Alfaro from a photo array. On September 16, 2014, Vargas also identified
       Guedes from a photo array. Over a month later, on October 23, 2014, Vargas identified
       defendant from a photo array. In regards to the photo array, Vargas testified he identified
       defendant within five seconds and had no doubt that defendant was the shooter. Thereafter, on
       November 6, 2014, Vargas identified defendant in a physical lineup within “two seconds” of
       viewing him.
¶ 17        On cross-examination, Vargas testified that while he had Guedes’s cell phone number he
       did not provide it to the detectives. He also could not recall if he deleted text messages from his
       phone that were sent and received between September 1, 2014, and September 8, 2014. Vargas
       further testified that he received six phone calls from Guedes between 5:30 p.m. and 5:58 p.m.
       on the evening of September 5, 2014. Guedes’s phone records indicated these calls were as few


                                                    -4-
       as 24 seconds in length and as many as 75 seconds in length. Vargas could not recall these
       conversations.
¶ 18       On redirect, Vargas testified that Guedes called him after the shooting occurred but he did
       not take any of these calls. According to Vargas, he was speaking with the detectives at the
       time these phone calls were made. He further clarified his testimony that he did not observe
       defendant touch the Mason jar.
¶ 19       A series of text messages that were exchanged between Vargas and Alfaro and between
       Vargas and Guedes were admitted into evidence and published to the jury.
¶ 20       Abdalla Abuzanat, an evidence technician for the Chicago Police Department, testified that
       on September 5, 2014, he was assigned to process a crime scene in the 6200 block of South
       Kilpatrick. Abuzanat observed Galindo on the floor directly inside the basement door. There
       was also broken glass, marijuana, cartridge casings, and blood on the floor. Abuzanat
       photographed and took video of the scene. Abuzanat recovered six cartridge cases. He also
       observed blood near the entrance of the exterior door, the door frame, and where the victim
       was lying. He also collected pieces of broken glass and the Mason jar lid. On
       cross-examination, Abuzanat testified that blood was discovered on the bottom of the door at
       the top of the stairs that led to the first floor apartment. The photographs taken by Abuzanat
       were admitted into evidence and published to the jury.
¶ 21       Caryn Tucker, a firearm and toolmark expert employed by the Illinois State Police
       Division of Forensic Services, testified that she analyzed the eight bullets recovered from the
       victim’s body and the six cartridge casings and determined that they were all fired from the
       same firearm. The weapon was unknown because she was never provided with a weapon to
       compare with the bullets and casings.
¶ 22       Kenan Hasanbegovic, a forensic scientist for the Illinois State Police, testified that he
       conducted DNA analysis on five blood samples recovered from the scene. He received DNA
       standards from the victim, Alfaro, Guedes, and defendant and compared those standards to the
       blood samples recovered. The DNA from the five samples matched that of the victim.
¶ 23       Dr. Latanja Watkins, an assistant medical examiner employed by the Cook County
       Medical Examiner’s Office, testified that she performed the autopsy on Galindo. She observed
       eight bullet wounds on Galindo’s body: four in his back, one to his side, one to his right arm,
       one to his abdomen, and one to the back of his right leg. According to Dr. Watkins, there was
       no evidence of close-range firing, which she defined on redirect as being in a range of less than
       three feet. Dr. Watkins opined that Galindo’s cause of death was multiple gunshot wounds and
       the manner of death was homicide. On cross-examination, Dr. Watkins testified that the wound
       path for all but one of the eight bullets was downward; only the gunshot wound to the abdomen
       had a “slightly upward path.”
¶ 24       John Gorski, a latent fingerprint analyst for the Illinois State Police, testified that he
       discovered two latent fingerprints suitable for comparison from the lid of the Mason jar. One of
       the latent fingerprints matched the fingerprint of Gloria Valdez (the victim’s girlfriend); the
       other matched the fingerprint of Guedes. On cross-examination, Gorski testified that he did not
       discover defendant’s fingerprints on any of the items he examined in this case.
¶ 25       Detective Murphy testified that on September 5, 2014, at 5:11 p.m. he was assigned to the
       homicide investigation involving the death of Galindo. When he arrived at the scene at
       5:30 p.m. he observed Galindo on the floor of the vestibule surrounded by broken glass and six


                                                   -5-
       cartridge casings. Detective Murphy then interviewed Vargas, who provided him with a
       description of two individuals. According to Detective Murphy, Vargas described them as two
       male Hispanics, one who was “husky, about 30, black hair with some specks of gray in it, and
       a beard. The other one he said was a young, thin Hispanic, about 16 or 17” with black clothing.
       Vargas also provided Detective Murphy with his cell phone number.
¶ 26       Galindo’s cell phone was recovered and examined. Detective Murphy read text messages
       between the victim’s cell phone and another phone number indicating they were trying to set
       up a marijuana deal with a third party. Detective Murphy later determined that the phone
       number belonged to Vargas. Detective Murphy then interviewed Vargas again on September
       10, 2014, and Vargas provided him with the information that was later consistent with
       Vargas’s testimony. Vargas also gave Detective Murphy consent to search his cell phone. He
       also provided Detective Murphy with Guedes’s and Alfaro’s cell phone numbers.
       Subsequently, Detective Murphy interviewed Alfaro, who provided him with Guedes’s name.
       On September 16, 2014, Detective Murphy created a photo array with Guedes’s photograph
       and presented it to Vargas, who “immediately” identified Guedes as the “husky” individual.
       Guedes was subsequently arrested in Kissimmee, Florida, in January 2015.
¶ 27       Detective Murphy continued his investigation into the third individual identified as the
       shooter. On October 22, 2014, Detective Murphy had a conversation with Officer Slepski2 of
       the Cook County Sheriff’s Police Department regarding the remaining individual he was
       seeking to identify. Officer Slepski provided him with the nickname of an individual who went
       by “Flaco” and e-mailed him a photograph of “Flaco.” The photograph, which was introduced
       into evidence and published to the jury, was an image of a group of individuals with the one
       identified as “Flaco” wearing a black basketball jersey with gold trim with no hat. The
       following day, Detective Murphy spoke with Officer Vin,3 another officer who worked with
       Officer Slepski, who provided him with defendant’s legal name as the individual in the
       photograph. Detective Murphy discovered defendant’s photograph in the police database and
       created a photo array of five individuals including defendant using defendant’s physical
       characteristics as a guide. According to Detective Murphy, there was no requirement at that
       time regarding the number of photographs that were to be included in a photo array. On
       October 23, 2014, Detective Murphy presented Vargas with the photo array. Out of the five
       individuals pictured, Vargas “immediately” identified defendant as the shooter within
       “seconds.”
¶ 28       On November 6, 2014, defendant was placed in custody, and a physical lineup was
       conducted. After running a search of those individuals in custody who matched defendant’s
       description, Detective Murphy could find no suitable individuals for the lineup. Accordingly,
       Detective Murphy obtained two Hispanic male volunteers from the neighborhood, a
       17-year-old and a 19-year-old, to participate in the lineup. A 30-year-old male Hispanic police
       officer also participated. According to Detective Murphy, Vargas identified defendant in the
       lineup “immediately.”
¶ 29       On cross-examination, Detective Murphy testified that no fingerprints, blood, or DNA
       belonging to defendant were discovered at the crime scene. He also testified that Vargas did
       not receive any phone calls while he was being interviewed. Moreover, Detective Murphy did

          2
           Officer Slepski’s full name does not appear in the record.
          3
           Officer Vin’s full name does not appear in the record.

                                                     -6-
       not discover any of the phone calls from Guedes in Vargas’s phone. Detective Murphy further
       testified that in the course of his investigation he obtained the phone records of Vargas, Alfaro,
       and Guedes. In examining those records, defendant’s phone numbers (two phone numbers
       were attributed to defendant) were not found in any of those records. In addition, there were no
       calls to or from Vargas, Alfaro, or Guedes from defendant’s parents’ phone numbers.
       Detective Murphy also testified that, while he retrieved defendant’s cell phone, it was missing
       the “SIM card” and therefore he did not submit the cell phone to the Regional Forensics
       Computer Laboratory for analysis.
¶ 30       The State rested and defendant moved for a directed verdict, which the trial court denied.
       The defense then presented the following testimony.
¶ 31       Dr. Kimberly McClure testified as an expert in the field of eyewitness identification
       without objection. Dr. McClure testified she reviewed the grand jury testimony, videotaped
       interviews of Vargas, the police reports, the photo array, and lineup, as well as Vargas’s trial
       testimony. Dr. McClure testified that even under optimal circumstances, i.e., where “a person
       has all the time in the world to view, the person is not under any duress or stress, [and] the
       person has an immediate opportunity to identify the person that they saw,” there is only “67 to
       70 percent” accuracy in those identifications.
¶ 32       Dr. McClure opined that the factors that tend to reduce the reliability of an eyewitness
       identification were present in the case. Regarding Vargas’s degree of attention during his
       encounter with defendant, Dr. McClure testified that, according to Vargas’s grand jury
       testimony, the encounter commenced as something “routine and not very memorable.” She
       further testified that Vargas’s focus of attention “seemed to be on the older adult male that was
       involved. *** It seemed as if the younger male involved said maybe a hand[ ] full of words at
       most, was pretty peripheral and not central to the interactions with Mr. Vargas and that would
       lead me to believe that the older adult male would be the center of Mr. Vargas’s attention.”
¶ 33       Dr. McClure also testified regarding a “phenomenon called inattentive blindness.”
       According to Dr. McClure, “inattentive blindness” is where “we can interact with someone and
       we can see that person clearly, and it seems as if we are processing information about them but
       in fact we are not really processing information that’s related to the person’s face or how she or
       he might look and how we might subsequently be able to recognize them.”
¶ 34       Dr. McClure also testified regarding “weapon focus” and that it was present in this case.
       According to Dr. McClure, “[s]tress does impact what we are able to remember about an
       experience as does when there’s a weapon present.” Dr. McClure explained that when a
       weapon is present, the observer’s focus turns to the weapon: “One explanation for the weapon
       focus effect is most likely we attend to things that are most threatening to us.” Thus, when an
       observer’s focus is solely on a weapon, the observer does not process any additional cues that
       would subsequently assist in making an identification.
¶ 35       Dr. McClure further testified that the delay in time of identifying an individual “is going to
       decay any memory traits of anything you many have in anything you encoded or anything you
       have processed.” Dr. McClure also discussed the “intervening variables” between the event
       and the actual identification that can impact memory. According to Dr. McClure, intervening
       variables “impact and change memory because we don’t just witness the event and never talk
       about it again. *** We might tell our friends[, we] might tell our family members. Each time
       we are retrieving that information it has the potential to change how we remember that
       experience and how we remember the individual[ ] involved. It is not uncommon *** for these

                                                   -7-
       intervening events to actually get incorporated into memories. We call that the misinformation
       effect.”
¶ 36       Specifically addressing the 48-day delay between the shooting and Vargas being presented
       with the photo array, Dr. McClure testified that it is a “very long time” in terms of memory. Dr.
       McClure noted that after 72 hours there is a detrimental effect on memory and it “drops off
       quickly, very fast. After 72 hours, 40 to 50 percent is a ballpark figure that I am pulling from
       my recollection.”
¶ 37       Dr. McClure also discussed the lineup administration guidelines of the Department of
       Justice. Dr. McClure explained that these federal guidelines were created to protect an
       innocent suspect who simply looks like the person the witness observed from being identified
       as a perpetrator. In regards to photo arrays, the federal guidelines recommend a minimum of
       five fillers, for a total of six photographs in the array. This creates a 16.6% chance that any
       given member of the array would be selected. These fillers should be selected based upon the
       eyewitness’s description of the perpetrator. When the description lacks identifying
       characteristics like tattoos or scars, then it is important to ensure the photographs of the
       individuals in the array match the basic features of the eyewitness’s description. In regards to
       lineup procedures, the guidelines recommend a minimum of four fillers, for a total of five
       individuals in the lineup.
¶ 38       Dr. McClure also explained that the guidelines recommend a double-blind procedure be
       employed where the detective who is administering the photo array or lineup does not know
       who the suspect is or where the suspect is placed and ideally should not have any knowledge of
       the case at all. Dr. McClure testified that these procedures are recommended because those
       administering the array or lineup “give off subtle cues and when our memory is maybe
       unreliable or a little faulty and we are not certain about things we look to cues in our
       environment that sort of lead us.” These cues can be unintentional or intentional. In this case,
       Detective Murphy, who was the lead detective and therefore not an independent administrator,
       conducted the photo array and lineup. Dr. McClure further testified that it was problematic that
       defendant was the only individual who appeared in both the photo array and the lineup.
       According to Dr. McClure, one cannot be sure that Vargas’s identification of defendant was
       because “he was actually there during the event or was it because he was the only person that
       was also in the photographic lineup.”
¶ 39       On cross-examination, Dr. McClure testified she was not compensated for her testimony
       apart from her travel and accommodation expenses and that this was the first time she had
       testified as an expert in eyewitness identification. She did not interview anyone involved with
       the case in preparing her opinion in the case, only documents and videotaped interviews of
       Vargas. Dr. McClure testified she did not review the Chicago Police Department guidelines for
       administering photo arrays and lineups, only the federal guidelines. She was also unaware of
       how Detective Murphy presented Vargas with the photo array.
¶ 40       Dr. McClure explained that her statistic that 67 to 70% of eyewitness identifications are
       reliable was based on social cognitive experiments that are not oftentimes involving actual
       crimes. According to Dr. McClure, the studies, however, do attempt to mimic the stressors
       eyewitnesses to crimes would experience. Dr. McClure testified that “most of the time people
       are pretty accurate” when describing basic features such as gender, ethnicity, and general
       physicality.


                                                   -8-
¶ 41       Dr. McClure further testified that memories related to traumatic experiences can be
       retained over time and that an individual’s memory can increase during a traumatic event.
       According to Dr. McClure, however, there is an upper limit to an individual’s ability to retain
       memories when under duress. Once an individual’s ability to cope with the stress is exceeded
       then his memory deteriorates.
¶ 42       Dr. McClure also testified that when one is questioned over a period of time there is not an
       increase in accuracy in memory, but an increase in confidence. This means that someone can
       be confident in his memory because he has had “retrieval fluency,” i.e., he has practiced
       retrieving it and told a story to himself and others for so long that he is confident he is correct
       when in fact nothing has happened to affect the individual’s accuracy. To this end, Dr.
       McClure further testified that while repeating a memory during an interview can “lock in an
       accurate memory” that only occurs where there is no misleading information or
       misinformation provided during the interview, because that misinformation can also be
       incorporated into the memory leading to “irretrievable effects.”
¶ 43       On redirect examination, Dr. McClure testified that “almost any opportunity [to view] is
       not quality opportunity [to view] when we are talking about processing information into
       memory.” In this case, Vargas seemed as if he “wasn’t really paying attention to the young
       perpetrator” and that the “young perpetrator *** seemed to be sort of a secondary character in
       the interactions up until the point where there was actually the weapon pulled.”
¶ 44       Dr. McClure also testified that Vargas had the opportunity to go over the details of the
       event with detectives and the state’s attorneys several times. In that vein, Dr. McClure testified
       that eyewitness confidence or certainty is not a good indicator of accuracy and that the retrieval
       process can actually inflate confidence “[s]o people appear as if they are more confident about
       what they saw but they are not any more accurate about what they experienced.”
¶ 45       Rosalva Corral, defendant’s mother, testified that on September 5, 2014, she went to work
       at 8:30 a.m. That evening a family barbeque was planned at her brother-in-law’s residence in
       the Pilsen neighborhood. Her brother-in-law, Juan Corral; his wife, Angelica Corral; their two
       children, Andres and Michael; and she; her husband; and her two children, including
       defendant, were to be in attendance. After lunchtime, Rosalva spoke with defendant over the
       telephone and instructed him to be ready for Ruben Quiroga, defendant’s cousin, to pick him
       up after 3 p.m. Rosalva testified after she finished work at 4:30 p.m. her husband picked her up
       from the train station and they ran errands. She then dropped her husband off at home and went
       to pick up defendant around 9 p.m. When she arrived, Juan, Angelica, their children, and her
       children were there. The children were playing video games, and the adults were in the kitchen.
       She left with defendant sometime after 10 or 11 p.m. and returned home. She further testified
       she did not know anyone named Anthony Guedes and that no one in her family was related to
       someone named Anthony Guedes.
¶ 46       On cross-examination, Rosalva testified that September 5, 2014, was the Friday after
       Labor Day and her son was not in school that day because she was intending to move to
       Chicago and had not enrolled him. She further testified that prior to her testimony she spoke
       with Angelica and Juan about what they did on September 5, 2014, together in a group.
¶ 47       Ruben Quiroga testified that on September 5, 2014, he was working construction in
       Chicago from 7 a.m. to 3 p.m. He picked up defendant from defendant’s residence in the 7600
       block of LeClaire Avenue in Burbank, Illinois, around 4:30 or 4:45 p.m. and took him to
       Angelica and Juan’s house in Pilsen for a barbeque. They arrived in Pilsen at 5:30 or 5:40 p.m.

                                                    -9-
       Ruben stayed to have a taco and left at 6 p.m. Ruben testified defendant was present at the
       barbeque the entire time he was present. On cross-examination, Ruben testified that prior to his
       testimony he spoke with his relatives about picking defendant up on September 5, 2014.
¶ 48       Angelica Corral, defendant’s aunt, testified that on September 5, 2014, she was at work
       from 8 a.m. until 2 p.m. After work she went home because she was having people over for a
       barbeque. Ruben brought defendant over, and defendant went to her sons’ room and only came
       out for food. On cross-examination, Angelica testified that Ruben dropped off defendant at
       5:30 p.m. and left around 6 p.m., after her husband came home. She further testified she could
       recall the events of September 5, 2014, because her son was to have gone back to college that
       day but instead left the following day.
¶ 49       Defendant testified as follows. On September 5, 2014, he was 16 years old and resided in
       Burbank, Illinois. That afternoon he was at home. He did not attend school because he had not
       enrolled, as his parents were planning on moving to Chicago. Shortly after he woke up, his
       mother called to tell him to be ready for Ruben to pick him up. At 4 p.m. Ruben picked him up
       from the house, and they drove to his aunt’s residence in Pilsen to attend the barbeque.
       According to defendant, it was his cousin Andres’s last day home before going to college.
       When he arrived at his aunt’s house, his aunt, uncle, and two cousins were there. He went to his
       cousin’s room and stayed there until 9 p.m., when his mother picked him up.
¶ 50       When presented with a photograph of Guedes, defendant indicated that he did not know
       him and was not friends with him. When asked whether he knew anyone named Guedes,
       defendant responded that he knew an Isaiah Guedes who he used to play baseball with before
       he moved away. According to defendant, Isaiah Guedes was his same age.
¶ 51       On cross-examination, defendant testified that he never knew anyone with the name
       Anthony Guedes. Defendant further testified that when he was arrested on November 6, 2014,
       he was interviewed by Detective Murphy in the presence of defendant’s father. The prosecutor
       then presented defendant with a portion of this videotaped interview and asked whether his
       response to the question, “do you know Guedes” was “Anthony, yeah.” Defendant responded
       that he did not hear that and could not recall being asked whether he knew Guedes. When
       asked whether he was called “Flaco,” defendant responded that his grandmother called him by
       that name as did his childhood friends. When asked what time Ruben picked him up on
       September 5, 2014, defendant responded that it was not “4:00 exactly. I said within that hour,
       yeah.” He could not recall the weather conditions at the time.
¶ 52       On redirect, defendant testified that Detective Murphy did not present him with a
       photograph of Guedes during the interview. He also testified that Detective Murphy did not
       refer to Guedes as “Anthony.”
¶ 53       The defense rested, and the State called Detective Murphy in rebuttal. Detective Murphy
       testified that there was light rain at 4:45 p.m. on September 5, 2014. At 5 p.m. the rain became
       heavy and lasted for three to five minutes. Light rain was intermittent shortly after 5 p.m.
       Detective Murphy further testified that in the course of his investigation of this offense he
       obtained a surveillance video from a business located in the 6300 block of South Keating. The
       surveillance video revealed that at 4:58 p.m. on September 5, 2014, there was heavy rain that
       cleared up at 5:04 p.m.
¶ 54       Detective Murphy also testified regarding his interview of defendant on November 6,
       2014. According to Detective Murphy, he asked defendant whether he knew Guedes, and
       defendant responded, “Anthony, yeah.”

                                                  - 10 -
¶ 55        On cross-examination, Detective Murphy clarified that he did not ask defendant if he knew
       Anthony Guedes, only “Guedes” and that the interview terminated shortly thereafter.
       Detective Murphy further testified that he wrote in his report that defendant said he knew
       “Anthony Tony Guedes” and that Tony Guedes was in quotes “[b]ecause that was what
       Guedes was known by his nickname or informal name was Tony.”
¶ 56        Defendant testified in surrebuttal that he had not viewed the videotape of the November 6,
       2014, interrogation until it was played in court. He further testified that, when asked “do you
       know Guedes,” his response was, “I think, yeah.”
¶ 57        After closing arguments and jury instructions, the jury deliberated and found defendant
       guilty of first degree murder and that he personally discharged a firearm that proximately
       caused Galindo’s death.
¶ 58        Following defendant’s unsuccessful motion for a new trial, the trial court conducted a
       sentencing hearing. The State presented evidence in aggravation, which included the testimony
       of Galindo’s mother, Sharon Lachcik, who expressed the emotional consequences she has
       suffered as a result of her son’s death.
¶ 59        In mitigation, defendant presented the testimony of numerous witnesses. The first witness
       was Michael Donovan, the Catholic chaplain for the Archdiocese of Chicago who testified he
       met defendant while volunteering at the juvenile detention center. Donovan testified that he
       observed defendant mature over the years and that he has potential for increased rehabilitation.
¶ 60        Sister Sarah Nunez testified that she met defendant while she was volunteering at the
       juvenile detention center. Sister Nunez testified that when defendant was first incarcerated he
       was scared and nervous; she observed him “settle into the system recognizing that he had some
       deep thinking to do and he little by little started to speak more and more about the deep
       appreciation that he had, especially for his family.” Sister Nunez also testified that defendant
       acknowledged he made “some choices that weren’t great in his life but that he really wanted to
       step forward and make better on all the issues in his life that he had left aside.”
¶ 61        Defendant’s mother, Rosalva, also testified in mitigation. According to Rosalva, defendant
       loves his family and has matured since his imprisonment.
¶ 62        Defense counsel then requested, “based on his age at the time of the crime that you exercise
       your discretion and not imposing [sic] the 25 years, additional to the 20 that is the minimum on
       this particular case.” Defense counsel argued that defendant had taken 19 courses while
       detained, received 14 merit certificates, and obtained very good grades in his classes. Defense
       counsel also referenced a letter from Cardinal Cupich in support of defendant and maintained
       that defendant has “already developed and starting [sic] to rehab, starting to grow up and
       become a person who is conscious about society and conscious of what he needs to do in order
       to be a successful and good citizen while in custody.”
¶ 63        In response, the State argued that “the most important factor” in sentencing defendant was
       his age and referenced the Miller factors. The State maintained that there was no indication that
       defendant had diminished capacity and could not appreciate the consequences of using a
       handgun and shooting someone eight times. The State also pointed to the fact there was no
       evidence of “outside pressure” on defendant during the offense. Defendant also has a loving
       family and was able to participate in his defense. The State expressly stated it was not seeking
       a life sentence or a de facto life sentence. Instead, the State requested the trial court balance
       defendant’s age and circumstances with the seriousness of the offense.


                                                  - 11 -
¶ 64       Defendant then made a statement in allocution. Defendant apologized to Galindo’s family
       for their loss, professed his innocence, and requested the trial court have mercy on him.
¶ 65       The trial court then rendered the following sentence:
                    “I have listened to the presentation of evidence, the arguments of the attorneys and
               Mr. Corral. And also taken into consideration the new statute which deals with young
               people under eighteen years of age and the United States Supreme Court [decision] in
               Miller versus Alabama and Morris and other Illinois Appellate court cases.
                                                     ***
                    Looking at this case here for sentencing, I am impressed with Mr. Corral’s concern
               for Gino’s family. I understand what he said, that he doesn’t—he does [sic] in effect
               disappointed with the jury but respects the system itself.
                    I have looked at the outstanding things that he has done while being in juvenile
               detention. It is just a shame that these things don’t take place without some catastrophe
               happening, that people wake up and see what’s going on in life.
                    Considering the United States Supreme Court case and our other courts that have
               said, youth is the most important factor here. We have seen witnesses testify as to Mr.
               Corral’s progress as far as his potential for rehabilitation.
                    First off, under these circumstances, I am not going to—there is an enhancement, if
               you kill somebody during the commission of a first degree murder and you do it with a
               firearm and cause the death of that individual, then the sentence there, which is an
               enhancement is 25 years to natural life.
                    It is more serious a sentence than the first degree murder itself. I don’t understand
               the logic. I am not going to impose the enhancement because of the factor [sic] that
               have been presented because of the change for rehabilitation.
                    Looking at the impetuosity that occurred during the event, certainly nobody
               [would] condone this event. It was wrong. So the enhancement will not be applied.
                    To the sentencing on first degree murder, I am looking at the statutory factors in
               mitigation, statutory factors in aggravation and non-statutory factors in mitigation
               along with the new statute and the case law that applies at this time.
                    At this time, I am going to sentence Mr. Corral to 31 years in the state penitentiary.
               Three years MSR.”
       This appeal followed.

¶ 66                                             ANALYSIS
¶ 67        On appeal, defendant maintains that (1) the State failed to prove him guilty beyond a
       reasonable doubt, (2) the trial court erred in denying his motion to suppress identification,
       (3) the trial court erred in limiting the defense expert from testifying on her opinion regarding
       the eyewitness’s identification of defendant as the shooter, and (4) the sentence imposed by the
       trial court was excessive and failed to follow the dictates of Miller. We address each argument
       in turn.




                                                   - 12 -
¶ 68                                    Sufficiency of the Evidence
¶ 69       Defendant first contends that the State failed to prove him guilty beyond a reasonable
       doubt where the only evidence linking him to the crime was the identification testimony of
       Vargas which was not credible and unreliable. Defendant further asserts that the State failed to
       meet its burden of proof where Vargas identified defendant after viewing a suggestive photo
       array and lineup and defendant presented an unrebutted alibi. Defendant maintains that for
       these reasons, the evidence presented by the State was insufficient to sustain his conviction.
¶ 70       The State responds that a positive identification of a defendant by a single witness is
       sufficient to sustain a conviction, provided the witness had an opportunity to view the
       defendant under conditions permitting a positive identification. The State maintains that
       because Vargas viewed defendant for 30 minutes prior to the shooting he had an adequate
       opportunity to observe defendant under conditions permitting a positive identification and
       defendant’s conviction should be affirmed.
¶ 71       When reviewing the sufficiency of the evidence, the relevant inquiry is whether, after
       viewing the evidence in the light most favorable to the prosecution, any rational trier of fact
       could have found the essential elements of the crime beyond a reasonable doubt. Jackson v.
       Virginia, 443 U.S. 307, 318-19 (1979); People v. Martin, 2011 IL 109102, ¶ 15. On review, all
       reasonable inferences from the evidence are drawn in favor of the State. Jackson, 443 U.S. at
       318-19; Martin, 2011 IL 108102, ¶ 15. The reviewing court will not retry the defendant or
       substitute its judgment for that of the trier of fact on questions involving the weight of the
       evidence, conflicts in the testimony, or the credibility of witnesses. People v. Jackson, 232 Ill.
       2d 246, 280-81 (2009).
¶ 72       The reviewing court must carefully examine the record evidence while bearing in mind that
       it was the fact finder who observed and heard the witnesses. People v. Cunningham, 212 Ill. 2d
       274, 280 (2004). Testimony may be found insufficient under the Jackson standard but only
       where the evidence compels the conclusion that no reasonable person could accept it beyond a
       reasonable doubt. Id. However, the fact a jury did accept testimony does not guarantee it was
       reasonable to do so. Id. Reasonable people may on occasion act unreasonably. Id. Therefore,
       the fact finder’s decision to accept testimony is entitled to great deference but is not conclusive
       and does not bind the reviewing court. Id. Only where the evidence is so improbable or
       unsatisfactory as to create reasonable doubt of the defendant’s guilt will a conviction be set
       aside. People v. Hall, 194 Ill. 2d 305, 330 (2000).
¶ 73       Defendant here was convicted of first degree murder. A person commits first degree
       murder if, in performing the acts that cause a death, he or she either intends to kill or do great
       bodily harm to the victim or another individual, knows that the acts will cause the victim’s or
       another’s death, or knows the acts create a strong probability of death or great bodily harm to
       the victim or another. 720 ILCS 5/9-1(a)(1) (West 2016). Defendant, however, does not
       contest the elements of the offense but instead challenges the reliability of Vargas’s
       identification as well as his credibility. We first examine the reliability of Vargas’s
       identification of defendant.

¶ 74                        Reliability of Vargas’s Identification of Defendant
¶ 75       Where identification is the main issue, the State must prove beyond a reasonable doubt the
       identity of the individual who committed the charged offenses. People v. Lewis, 165 Ill. 2d
       305, 356 (1995). In assessing identification testimony, Illinois courts utilize a five-factor test

                                                   - 13 -
       established in Neil v. Biggers, 409 U.S. 188, 199-200 (1972); People v. Slim, 127 Ill. 2d 302,
       307 (1989). The factors are “(1) the opportunity the victim had to view the criminal at the time
       of the crime; (2) the witness’ degree of attention; (3) the accuracy of the witness’ prior
       description of the criminal; (4) the level of certainty demonstrated by the victim at the
       identification confrontation; and (5) the length of time between the crime and the identification
       confrontation.” Slim, 127 Ill. 2d at 307-08.
¶ 76       Prior to applying the Biggers factors, we observe that the jury was also presented with the
       expert testimony of Dr. McClure on the subject of eyewitness identification reliability. When a
       defendant appeals his conviction arguing the evidence was insufficient, it is our duty to
       examine all of the evidence presented in the light most favorable to the State, not just the
       evidence presented by the State. See Jackson, 443 U.S. at 319. Thus, our analysis will
       encompass not only the evidence presented by the State but also the evidence presented by the
       defense, including the expert testimony.
¶ 77       Defendant first challenges Vargas’s testimony identifying him as the shooter. Defendant
       maintains that prior to the shooting Vargas’s attention was focused on Guedes and Vargas had
       a limited opportunity to view the younger offender. When considering whether a witness had
       an opportunity to view the offender at the time of the offense, courts look to “whether the
       witness was close enough to the accused for a sufficient period of time under conditions
       adequate for observation.” People v. Carlton, 78 Ill. App. 3d 1098, 1105 (1979). While Dr.
       McClure testified that viewing a person’s face over 30 minutes was a brief period of time and
       that Vargas’s attention was focused on Guedes, the jury was also presented with evidence that
       Vargas had the opportunity to view defendant’s face consistently for those 30 minutes. Vargas
       testified he first viewed defendant’s face when he exited the backseat of the TrailBlazer and
       entered Vargas’s vehicle. Vargas then turned around and greeted defendant. During the
       three-block ride to Galindo’s residence, Vargas testified he viewed defendant in the rearview
       mirror. Upon reaching Galindo’s residence, Vargas viewed defendant’s face as he walked
       from the TrailBlazer back toward him. The evidence established that defendant did have a
       hood over his head at this time because it was raining, but the fact defendant wore a hood over
       his head does not necessarily mean Vargas could not observe defendant’s face. See People v.
       Green, 2017 IL App (1st) 152513, ¶ 109 (eyewitness had a sufficient opportunity to view the
       defendant’s face despite the fact the defendant was “wearing a sweatshirt with his hood up”).
       Moreover, the record indicates that this was the only time defendant was wearing the hood up
       over his head. Thereafter, defendant reentered Vargas’s vehicle, and they drove to the alley.
       Defendant then followed Vargas to the basement of Galindo’s residence. While Vargas
       testified he could not view defendant’s face during this portion of their encounter, the evidence
       demonstrates he had ample opportunity to view defendant’s face prior to the drug deal.
¶ 78       In regards to the second Biggers factor, the witness’s degree of attention at the time of the
       offense, the testimony was clear that Vargas was focused on defendant in the minutes leading
       up to the shooting. Although Dr. McClure testified that Vargas’s focus was primarily on
       Guedes, such testimony does not imply Vargas was not paying attention to defendant. In fact,
       Vargas testified in detail regarding defendant’s demeanor and mannerisms during the drive to
       Galindo’s residence and his behavior during the drug deal. See People v. Malone, 2012 IL App
       (1st) 110517, ¶ 32 (eyewitness had a high degree of attention prior to when the defendant
       brandished a handgun in an armed robbery).



                                                  - 14 -
¶ 79       As to the third Biggers factor, the accuracy of the witness’s prior description of the
       defendant, the testimony established that Vargas initially identified defendant as a thin 16- to
       17-year-old Hispanic male wearing dark colored clothing. Defendant, who was a thin
       16-year-old at the time of the offense and is a male Hispanic, met that description. See also
       Slim, 127 Ill. 2d at 309 (a witness’s positive identification can be sufficient even though the
       witness gives only a general description based on the total impression the accused’s
       appearance made).
¶ 80       The fourth Biggers factor goes to the witness’s level of certainty at the subsequent
       identification. Vargas testified that he indentified defendant as the shooter within 3 seconds of
       viewing the photo array and between 5 to 10 seconds upon viewing the lineup. Detective
       Murphy corroborated this account when he testified that Vargas identified defendant in the
       photo array and lineup “immediately.” Accordingly, the evidence demonstrates that Vargas
       identified defendant definitively in the photo array as well as in the lineup. See Green, 2017 IL
       App (1st) 152513, ¶ 112 (the eyewitness never wavered in his degree of certainty that the
       defendant was the shooter, despite not identifying the defendant until three months after the
       shooting).
¶ 81       The final Biggers factor, the length of time between the crime and the identification
       confrontation, also weighs in favor of the State. Here, Vargas was presented with the photo
       array including defendant’s image 48 days after the offense, and his identification of defendant
       in the lineup occurred 14 days thereafter. Courts have found identifications to be reliable even
       where they were made a considerable time after a crime. See Malone, 2012 IL App (1st)
       110517, ¶ 36 (identification reliable where made a year and four months after crime); People v.
       Rodgers, 53 Ill. 2d 207, 213-14 (1972) (identification made two years after the offense). Even
       in the face of Dr. McClure’s testimony that memory significantly diminishes over time, the
       jury concluded that Vargas’s identification of defendant as the shooter was accurate. See
       Jackson, 443 U.S. at 319 (“Once a defendant has been found guilty of the crime charged, the
       factfinder’s role as weigher of the evidence is preserved through a legal conclusion that upon
       judicial review all of the evidence is to be considered in the light most favorable to the
       prosecution.” (Emphasis in original.)).
¶ 82       After weighing each factor, we conclude Vargas viewed the shooter under circumstances
       permitting a positive identification. We observe that “[n]ormally, the jury decides the weight
       that an identification deserves, and the less reliable the jury finds the identification to be, the
       less weight the jury will give it.” People v. Rodriguez, 387 Ill. App. 3d 812, 829 (2008). Here,
       the jury had the opportunity to determine the credibility of the witnesses and the weight to be
       given to their testimony. Jackson, 232 Ill. 2d at 281. The trial court weighed the evidence and
       by their verdict found that Vargas’s identification was reliable. We cannot say, when viewed in
       the light most favorable to the State, that the identification of defendant as the shooter was
       insufficient, and we will not substitute our judgment for that of the trial court and the jury in
       regard to the reliability or weight of the identification.

¶ 83                                      Vargas’s Credibility
¶ 84       Defendant maintains that Vargas’s testimony is not credible because he lied to the 911
       dispatcher, did not tell the truth to the detectives after the shooting, did not inform the
       detectives that Guedes was calling him on the same day, and he identified the wrong person in
       the courtroom.

                                                   - 15 -
¶ 85        The arguments set forth by defendant are a general attack on the credibility of Vargas.
       Minor inconsistencies in the testimony between witnesses or within one witness’s testimony
       may affect the weight of the evidence but do not automatically create a reasonable doubt of
       guilt. People v. Adams, 109 Ill. 2d 102, 115 (1985). The trier of fact must judge how flaws in
       parts of a witness’s testimony, including inconsistencies with prior statements, affect the
       credibility of the whole. Cunningham, 212 Ill. 2d at 283. The trier of fact may accept or reject
       all or part of a witness’s testimony. Id.
¶ 86        Here, Vargas was forthcoming in his testimony that he did not tell the 911 dispatcher or the
       detectives at the scene of the offense that he was present when the shooting occurred. Vargas
       also admitted that he did not come forward with the truth until the detectives informed him that
       they obtained his text messages to Galindo implicating him in the drug deal. The jury had
       before it this testimony, and it was in their purview to judge Vargas’s credibility. See id.
¶ 87        Moreover, the jury was present when the alleged misidentification of defendant in the
       courtroom occurred. Defendant insists that Vargas did not identify him but another 16-year-old
       Hispanic male that “looked like” defendant. Our review of the record reveals, however, that
       Vargas’s view of the defense table was blocked by a screen and that, as the State asked him if
       he could identify the shooter in court, they instructed Vargas to “[s]tand up if you have to, if
       anything is blocking your view” and to “get down if you have to get down to get a better view
       from the screen.” The trial court also instructed Vargas to go to the middle of the courtroom to
       better observe the whole courtroom. Once Vargas stepped down from the witness stand he had
       a full view of the courtroom, whereupon he identified defendant as the shooter. The jury
       observed this entire exchange and Vargas’s identification of defendant, and it was for the jury
       to determine his credibility. We can find no substantial discrepancies in his testimony that
       warrant reversal on this basis. See id. at 284 (nothing in the record demonstrated that the
       entirety of the witnesses’ testimony was unworthy of belief).

¶ 88                                           Alibi Testimony
¶ 89       Lastly, defendant asserts that his alibi was strong and unimpeached. According to
       defendant, the evidence he presented demonstrated that on September 5, 2014, he was at home
       until his cousin picked him up around 4:30 p.m. They then drove to his aunt’s residence in
       Pilsen, arriving at 5:30 p.m. His aunt testified that defendant remained at her home until 9 p.m.,
       when his mother picked him up. Defendant maintains that his testimony along with that of his
       mother, cousin, and aunt are all consistent with one another and that it accounts definitively for
       his whereabouts at the time the shooting occurred.
¶ 90       Viewing all of the evidence in the light most favorable to the State, as we must, the
       evidence in this case sufficiently established that defendant participated in the shooting of
       Galindo at approximately 5 p.m. on September 5, 2014. Although defendant presented an alibi
       defense, we note that the trier of fact is not obligated to find the testimony of alibi witnesses to
       be more credible than the testimony of the State’s witnesses, especially where the alibi
       witnesses are related to the accused and possess an obvious bias. See, e.g., People v. Gabriel,
       398 Ill. App. 3d 332, 342 (2010); People v. Mullen, 313 Ill. App. 3d 718, 729 (2000).
       Furthermore, the jury was presented with testimony from defendant’s mother, cousin, and aunt
       wherein they admitted that they had discussed the events of September 5, 2014, “as a group.”
       In addition, the weight to be given alibi evidence is a question of credibility for the trier of fact,
       and there is no obligation on the trier of fact to accept alibi testimony over positive

                                                    - 16 -
       identification of an accused. Slim, 127 Ill. 2d at 315. We reiterate that a reviewing court should
       not substitute its judgment for that of the trier of fact. Jackson, 232 Ill. 2d at 281. Here, the jury
       heard the evidence and inconsistencies that defendant relies on to support his challenge to the
       sufficiency of the evidence and concluded that defendant was the individual who shot and
       killed Galindo.
¶ 91        In sum, defendant’s challenge to the sufficiency of the evidence essentially asks this court
       to substitute our judgment for that of the jury and resolve the conflicts apparent in the evidence
       in his favor, which we cannot do. People v. Rodriguez, 2012 IL App (1st) 072758-B, ¶ 45.
       Moreover, physical evidence and a motive for the shooting were unnecessary to corroborate an
       eyewitness account. See People v. Herron, 2012 IL App (1st) 090663, ¶ 23 (“[b]ecause the
       trial court found [the witness’s] identification and testimony to be credible, the lack of physical
       evidence had no bearing on [the defendant’s] conviction”); see also People v. Agnew-Downs,
       404 Ill. App. 3d 218, 228 (2010) (motive is not an essential element of the crime). Considering
       the record in the light most favorable to the State, we are unable to conclude that the jury’s
       finding is so improbable that it creates reasonable doubt as to defendant’s guilt.

¶ 92                                 Motion to Suppress Identification
¶ 93       Defendant asserts it was an error for the trial court to deny the motion to suppress pretrial
       identification evidence. Defendant maintains that the photo array and lineup were “highly
       suggestive” because defendant appeared to be substantially younger than all of the other fillers
       and Detective Murphy conducted the photo array and lineup with insufficient fillers.
       Defendant further argues that the new statute regulating lineup identification procedures (725
       ILCS 5/107A-2(a)(1), (f)(3) (West 2016)) would have precluded the photo array and lineup
       procedures used here.
¶ 94       The State maintains that the trial court properly denied the motion to suppress where
       defendant failed to meet his burden to prove the identification was impermissibly suggestive.
       The State further argues that the new statute does not apply to defendant’s case where it
       became effective on January 1, 2015, after the events of this case occurred.
¶ 95       When challenging the propriety of a pretrial identification procedure, the defendant bears
       the burden of proving that the procedure was unnecessarily suggestive and created a
       substantial likelihood of misidentification. People v. Lawson, 2015 IL App (1st) 120751, ¶ 39.
       The State may rebut defendant’s showing by “clear and convincing evidence that the witness is
       identifying the defendant based on his or her independent recollection of the incident.” People
       v. Brooks, 187 Ill. 2d 91, 126 (1999). Courts look to the totality of the circumstances when
       reviewing a claim of an unnecessarily suggestive identification. Lawson, 2015 IL App (1st)
       120751, ¶ 39. The reviewing court may also consider the evidence presented at trial as well as
       the suppression hearing. Id. Where the challenged identification procedure is a photo array or
       lineup, individuals selected for the array or lineup need not be physically identical. People v.
       Allen, 376 Ill. App. 3d 511, 521 (2007). Differences in the appearances of the participants go to
       the weight of a witness’s identification, not to its admissibility. People v. Jones, 2012 IL App
       (1st) 100527, ¶ 24. A trial court’s factual determination that an identification procedure was
       not unduly suggestive should not be reversed unless it is against the manifest weight of the
       evidence. People v. Gaston, 259 Ill. App. 3d 869, 876 (1994).
¶ 96       We first turn to consider defendant’s contention that section 107A-2 of the Code of
       Criminal Procedure of 1963 (725 ILCS 5/107A-2 (West 2016)) supports his conclusion that

                                                    - 17 -
       the photo array and lineup procedures employed in this case were suggestive. Section 107A-2,
       which was enacted by the Illinois legislature on January 1, 2015, governs identification
       procedures. Id. The statute sets forth standards and protocols to be utilized by law enforcement
       officers during their investigative identification endeavors and mandates that only one
       suspected perpetrator may be included in a given lineup (id. § 107A-2(f)(3)(A)), that at least
       five fillers be included in a photo array (id. § 107A-2(f)(3)(C)), and that the suspected
       perpetrator be placed in a different position in a physical lineup or photo array for each
       eyewitness called upon to make an identification (id. § 107A-2(f)(4)). Although there is no
       dispute that the identification procedures employed in the instant case did not comport with
       some of the aforementioned statute’s mandates, the statute was not in effect when the
       witnesses in this case were shown photo arrays and viewed lineups in 2014. Given that the
       statute did not govern the lineup procedures utilized in this case, it does not inform our review
       of defendant’s challenge to the propriety of those procedures. See People v. Moore, 2015 IL
       App (1st) 141451, ¶ 21, overruled on other grounds by People v. Hardman, 2017 IL 121453.
¶ 97       Furthermore, our review of the record reveals that the trial court’s determination that the
       identification techniques utilized in this case were not unduly suggestive is not against the
       manifest weight of the evidence. First, nothing in the record indicates that the photo array
       presented to Vargas was suggestive. The photos are all the same size and possess similar
       clarity. In addition, all of the men in the photo array appear to be in the same age range and
       possess similar complexions, eye colors, and nearly identical short hairstyles. No tattoos are
       visible in any of the pictures.
¶ 98       Our review of the lineup, however, is not so straightforward. At the suppression hearing
       Detective Murphy testified that he utilized two “kids” from the surrounding neighborhood
       (ages 17 and 19) in the lineup because he was having difficulty finding individuals in custody
       who met the description of the shooter. To that end, he also utilized a fellow officer to
       participate in the lineup. While all three fillers were Hispanic males with dark hair and dark
       eyes, the officer, however, happened to be 30 years old and was heavyset. The disparity in the
       continuity between the two neighborhood kids, the officer, and defendant is obvious. Thus,
       defendant was essentially one of only three individuals who met Vargas’s previous description
       of the shooter. Defendant, however, does not present us with any argument or authority that a
       three-person lineup is unduly suggestive and instead argues that the State failed to prove by
       clear and convincing evidence that Vargas’s identification of defendant as the shooter was
       based solely on his independent recollection of the events leading up to shooting.
¶ 99       Even if a defendant can meet his or her burden and prove that a lineup was suggestive, the
       State may overcome this showing by clear and convincing evidence that the eyewitness
       identified the defendant based on his or her independent recollection of the incident. Brooks,
       187 Ill. 2d at 126. We have already determined that Vargas identified defendant based upon
       our weighing of the Biggers factors. Our review of the record reveals that Vargas identified
       defendant as the shooter based on what he observed and not on any suggestive procedures
       employed by the police. See id. at 132. Accordingly, we conclude the trial court did not err in
       denying defendant’s motion to suppress. See People v. Underwood, 263 Ill. App. 3d 780, 786
       (1994) (concluding “a possibly suggestive procedure” did not require reversal where the
       eyewitness made a positive identification of the defendants).




                                                  - 18 -
¶ 100                                     Expert Opinion Testimony
¶ 101        Defendant next asserts that the trial court erred in limiting Dr. McClure from testifying
        regarding her opinion of Vargas’s identification of defendant. Defendant maintains that the
        Illinois Supreme Court in People v. Lerma, 2016 IL 118496, found that the use of eyewitness
        identification experts should be permitted in order to aid the trier of fact in understanding the
        potential flaws of eyewitness identifications and that Illinois Rule of Evidence 704 (eff. Jan. 1,
        2011) allows experts to give opinions on ultimate issues of fact. Accordingly, defendant
        concludes the trial court abused its discretion when it did not allow Dr. McClure to testify
        regarding her ultimate opinion that Vargas’s identification was unreliable.
¶ 102        In response, the State argues that the trial court’s limitation of Dr. McClure’s testimony
        was in accordance with Lerma. In addition, the State contends that if the trial court had allowed
        Dr. McClure to opine directly on Vargas’s testimony, the expert would have usurped the jury’s
        role as arbiter of Vargas’s credibility and allowed one testifying witness to comment directly
        on the credibility of another.
¶ 103        We begin our analysis with basic standards of review applicable to evidentiary issues. The
        admission of evidence is within the sound discretion of a trial court, and a reviewing court will
        not reverse the trial court absent a showing of an abuse of that discretion. People v. Hall, 195
        Ill. 2d 1, 20-21 (2000). An abuse of discretion occurs where the trial court’s decision is
        arbitrary, fanciful, or unreasonable or where no reasonable person would agree with the
        position adopted by the trial court. People v. Illgen, 145 Ill. 2d 353, 364 (1991). Decisions of
        whether to admit expert testimony are reviewed using this same abuse of discretion standard.
        People v. Caffey, 205 Ill. 2d 52, 89 (2001); People v. Reid, 179 Ill. 2d 297, 313 (1997).
¶ 104        A criminal defendant’s right to due process and a fundamentally fair trial includes the right
        to present witnesses on his or her own behalf. People v. Wheeler, 151 Ill. 2d 298, 305 (1992).
        “In Illinois, generally, an individual will be permitted to testify as an expert if his experience
        and qualifications afford him knowledge which is not common to lay persons and where such
        testimony will aid the trier of fact in reaching its conclusion.” People v. Enis, 139 Ill. 2d 264,
        288 (1990). Expert testimony addressing matters of common knowledge is not admissible
        “unless the subject is difficult to understand and explain.” People v. Becker, 239 Ill. 2d 215,
        235 (2010). In addressing the admission of expert testimony, the trial judge should balance the
        probative value of the evidence against its prejudicial effect to determine the reliability of the
        testimony. Enis, 139 Ill. 2d at 290. Furthermore, the necessity and relevance of the expert
        testimony should be carefully considered in light of the facts of the case. Id; People v. Tisdel,
        338 Ill. App. 3d 465, 468 (2003) (“Trial courts should carefully scrutinize the proffered
        testimony to determine its relevance—that is, whether there is a logical connection between
        the testimony and the facts of the case.”).
¶ 105        Relying on our supreme court’s recent decision, Lerma, defendant maintains the trial court
        abused its discretion when it did not allow Dr. McClure to testify regarding her ultimate
        opinion of whether or not Vargas’s testimony was reliable. In Lerma, the defendant was
        convicted of first degree murder after the evidence established that defendant, known as
        “Lucky,” approached the front steps of a home, where he shot two people. Lerma, 2016 IL
        118496, ¶ 5. The female victim dragged the critically wounded male victim into the house. Id.
        The male victim, in the presence of his father (who came onto the scene after hearing gunshots
        and his son’s screaming) and the female victim, stated that “Lucky” shot me. Id. There was
        testimony that “Lucky” lived across the street from the house where the victims were shot, one

                                                    - 19 -
        victim had been friends with “Lucky” for years, and “Lucky” had been fighting with a member
        of one victim’s family. Id. The identification of the defendant as the shooter was established
        through the testimony of the surviving victim and the father of the deceased victim about the
        dying declaration of the decedent. Id. ¶¶ 5-6.
¶ 106       The trial court initially denied defendant’s motion in limine seeking to present the
        testimony of Dr. Solomon Fulero, an expert witness on eyewitness identification. Id. ¶ 8.
        Defendant submitted a detailed motion containing Dr. Fulero’s proposed testimony, consisting
        of a summary of the relevance of that testimony to the issues in that case and a detailed report
        authored by Dr. Fulero. Id. After its examination, the trial court denied this motion, finding that
        the eyewitnesses who identified “Lucky” knew him prior to the shooting and therefore were
        less likely to “misidentify someone they have met or know or [have] seen before than a
        stranger.” (Internal quotation marks omitted.) Id. ¶ 10. The trial court also found that because
        the eyewitnesses knew the defendant, Dr. Fulero’s testimony was irrelevant and “ran the risk”
        of “operating as his opinion on the credibility” of the eyewitnesses. (Internal quotation marks
        omitted.) Id.
¶ 107       During trial, after the State had presented the eyewitness testimony, defense counsel
        renewed his motion to call an identification expert. Id. ¶ 14. Because Dr. Fulero had since
        passed away, defense counsel tendered a report authored by Dr. Geoffrey Loftus, an expert in
        the field of human perception and memory, in support of his renewed motion. Id. Dr. Loftus’s
        report tracked the content of Dr. Fulero’s report, except in two instances. Id. First, Dr. Loftus
        stated that he would not “issue judgments” about whether witnesses’ memories or assertions
        were correct and that any part that implied the unreliability of the eyewitness should not be
        construed as meaning that the defendant was innocent. Id. Second, Dr. Loftus’s report
        discussed the issues involved with acquaintance identifications. Id. The trial court denied the
        renewed motion, stating that its denial was “consistent with the reasons *** set forth in detail
        when [the court] made the ruling on your similar motion with respect to Dr. Fulero.” (Internal
        quotation marks omitted.) Id. ¶ 16. The defendant was convicted and appealed.
¶ 108       On appeal, this court reversed the trial court’s ruling denying the admission of expert
        testimony of the matter of eyewitness identification and remanded the case. People v. Lerma,
        2014 IL App (1st) 121880, ¶ 40. The appellate court found, because the trial court “failed to
        conduct a meaningful inquiry” (internal quotation marks omitted) into the proposed testimony
        of Dr. Loftus, instead relying on its reasons for denying the admission of Dr. Fulero’s
        testimony, it committed reversible error. Id. ¶ 37. The reviewing court stated, “We also find it
        difficult to accord the customary degree of deference to the trial court’s discretion in this case
        because the trial court, in relying on its prior ruling, explained itself with little more than a
        series of conclusions based on its personal belief.” Id. ¶ 38. The State appealed.
¶ 109       The issue before our supreme court was “whether the trial court abused its discretion in
        denying defendant’s request to allow Dr. Loftus’s expert testimony on the reliability of
        eyewitness identifications.” Lerma, 2016 IL 118496, ¶ 24. Prior to addressing the merits of the
        State’s argument, the court recognized that the research concerning eyewitness identification is
        well settled and well supported and “in appropriate cases a perfectly proper subject for expert
        testimony.” Id.
¶ 110       Our supreme court then acknowledged that “this is the type of case for which expert
        eyewitness testimony is both relevant and appropriate” given that the only evidence of the
        defendant’s guilt was the eyewitness identifications made by two witnesses. Id. ¶ 26. There

                                                    - 20 -
        was no physical evidence and no confession or other incriminating statements. Id. The court
        found that the trial court abused its discretion in denying the defendant’s request to admit Dr.
        Loftus’s expert testimony, finding the trial court’s reasoning to be troublesome and stating,
        “even if [the trial court’s reasoning] is defensible as to Dr. Fulero’s expected testimony, it is
        not defensible as to Dr. Loftus’s expected testimony,” where Dr. Loftus’s report addressed two
        important issues not addressed by Dr. Fulero: the acquaintance identification and his statement
        that he would not include any opinion on the credibility of any witness or identification. Id.
        ¶ 28. The supreme court observed,
                 “[a]s discussed above, what we have in this case is the trial court denying defendant’s
                 request to present relevant and probative testimony from a qualified expert that speaks
                 directly to the State’s only evidence against him, and doing so for reasons that are both
                 expressly contradicted by the expert’s report and inconsistent with the actual facts of
                 the case. A decision of that nature rises to the level of both arbitrary and unreasonable
                 to an unacceptable degree, and we therefore find that the trial court’s decision denying
                 defendant’s request to admit Dr. Loftus’s expert testimony was an abuse of discretion.”
                 Id. ¶ 32.
¶ 111        The court further found that the error was not harmless because “there [was] no question
        that the error contributed to the defendant’s conviction,” it could not “be said that the other
        evidence in the case overwhelmingly supported the defendant’s conviction,” and “the excluded
        testimony from [the expert] was neither duplicative nor cumulative of other evidence, as the
        jury in this case heard precisely nothing in the nature of expert eyewitness testimony.” Id. ¶ 33.
¶ 112        Here, unlike the facts of Lerma, the defense was not prohibited from introducing the
        testimony of Dr. McClure. Indeed, the trial court’s denial of the State’s motion in limine
        regarding Dr. McClure’s expert testimony followed the dictates of Lerma. See id. ¶ 28. Dr.
        McClure testified at trial regarding the Biggers factors and applied those factors to the
        materials she reviewed in preparation for her testimony. The only testimony Dr. McClure was
        excluded from presenting was her own opinion as to whether or not Vargas’s identification of
        defendant as the shooter was reliable. Notably, in Lerma, Dr. Loftus also indicated he would
        not “issue judgments” about whether the witnesses’ memories or assertions were correct and
        that any part that implied the unreliability of the eyewitness should not be construed as
        meaning that the defendant was innocent. Id.
¶ 113        While the express issue of whether an eyewitness expert could ultimately opine on the
        reliability of another witness’s identification of an offender was not discussed in Lerma, under
        Illinois law, it is generally improper to ask one witness to comment directly on the credibility
        of another witness. People v. Kokoraleis, 132 Ill. 2d 235, 264 (1989); People v. Henderson,
        394 Ill. App. 3d 747, 753-54 (2009). This is because “[q]uestions of credibility are to be
        resolved by the trier of fact.” Kokoraleis, 132 Ill. 2d at 264.
¶ 114        Thus, in this case the trial court did not abuse its discretion when it prohibited the defense
        from presenting Dr. McClure’s opinion regarding the reliability of Vargas’s identification. The
        record demonstrates that the trial court balanced the probative value of this proposed testimony
        against the possible prejudice that may arise from allowing Dr. McClure to testify in this
        regard and determined that, while Dr. McClure’s testimony as an eyewitness expert was
        warranted, she would be limited in opining on Vargas’s identification of defendant as being
        either reliable or unreliable. We observe that “[a] trial court is not required to allow an expert to
        render an opinion on every conceivable question simply because such expert is qualified to do

                                                     - 21 -
        so.” People v. Cloutier, 156 Ill. 2d 483, 502 (1993). Given the facts of this case, the trial court
        properly limited Dr. McClure’s testimony, as such testimony could constitute direct, adverse
        comment on Vargas’s credibility. See Becker, 239 Ill. 2d at 236 (one basis for exclusion is the
        impropriety of asking one witness to comment directly on the credibility of another). In doing
        so, the trial court correctly left the issue of whether the State established the identification of
        the shooter to the jury. See People v. Jordan, 282 Ill. App. 3d 301, 307 (1996). Therefore,
        based on the record before us, we find that the trial court’s decision was not arbitrary or
        unreasonable and does not amount to an abuse of discretion. See People v. Anderson, 2017 IL
        App (1st) 122640, ¶ 88 (“the trial court did not abuse its discretion in prohibiting the defense
        from presenting an expert witness on identification testimony, especially where [the expert
        witness] would be commenting on the ‘reliability’ of these witnesses, which is clearly a
        function of the jury, not a purported expert”). We therefore conclude that the trial court did not
        err in prohibiting Dr. McClure from testifying and rendering her opinion as to the reliability of
        Vargas’s identification, especially where such testimony “is clearly a function of the jury, not a
        purported expert.” Id.
¶ 115        In so concluding, we find defendant’s argument that Dr. McClure should have been
        allowed to testify pursuant to Illinois Rule of Evidence 704 (eff. Jan. 1, 2011) unpersuasive.
        Rule 704 provides that “[t]estimony in the form of an opinion or inference otherwise
        admissible is not objectionable because it embraces an ultimate issue to be decided by the trier
        of fact.” Id. In support of his position, defendant relies on two cases: People v. Hope, 137 Ill.
        2d 430 (1990), and People v. Ward, 61 Ill. 2d 559 (1975). Defendant maintains that in Hope an
        “expert witness [was] allowed to testify about a defendant’s intoxication in relation to whether
        he acted intentionally in shooting a police officer.” While this statement is true, it is also a
        misleading argument. In Hope, there was no question before our supreme court regarding the
        propriety of the expert’s testimony and whether the trial court erred in allowing the expert to
        testify regarding the defendant’s intent when committing the offense. See People v. Anderson,
        112 Ill. 2d 39, 43-44 (1986) (a reviewing court is generally confined to consider only those
        issues raised by the appellant). Accordingly, our supreme court offered no guidance in that
        case that would aid in our determination here.
¶ 116        In regards to Ward, defendant argues that the expert in that case was “allowed to testify
        about [the] defendant’s sanity at the time of the commission” of the offense. The issue in Ward,
        however, was not whether the expert could testify regarding the defendant’s sanity but whether
        a report authored by a different doctor and relied upon by the expert to reach his conclusion
        could be admitted into evidence. Ward, 61 Ill. 2d at 565. The issue on appeal in Ward is thus
        inapposite to the issue in this case.
¶ 117        Having failed to cite any authority for his position that Rule 704 allows an eyewitness
        expert to opine regarding the reliability of the identification of another witness, we reiterate our
        conclusion that the trial court did not abuse its discretion. See Ill. S. Ct. R. 341(h)(7) (eff. Nov.
        1, 2017).

¶ 118                                        Sentence Excessive
¶ 119       Finally, defendant maintains that his sentence was excessive where the trial court did not
        consider the Miller factors and made only a “passing reference regarding age and potential
        rehabilitation.” In response, the State asserts that the trial court expressly considered the Miller


                                                     - 22 -
        factors and sentenced defendant well within the statutory guidelines and his sentence is thus
        not excessive.
¶ 120        The trial court has broad discretionary powers in imposing a sentence, and its sentencing
        decisions are entitled to great deference. People v. Alexander, 239 Ill. 2d 205, 212 (2010). “A
        reviewing court gives great deference to the trial court’s judgment regarding sentencing
        because the trial judge, having observed the defendant and the proceedings, has a far better
        opportunity to consider these factors than the reviewing court, which must rely on the ‘cold’
        record.” People v. Fern, 189 Ill. 2d 48, 53 (1999). In determining an appropriate sentence,
        relevant considerations include the nature of the crime, the protection of the public, deterrence,
        and punishment, as well as the defendant’s rehabilitative prospects. People v. Kolzow, 301 Ill.
        App. 3d 1, 8 (1998). “[T]he trial court is in the best position to fashion a sentence that strikes an
        appropriate balance between the goals of protecting society and rehabilitating the defendant.”
        People v. Risley, 359 Ill. App. 3d 918, 920 (2005). Accordingly, the reviewing court “must not
        substitute its judgment for that of the trial court merely because it would have weighed these
        factors differently.” People v. Stacey, 193 Ill. 2d 203, 209 (2000).
¶ 121        “It is well settled that a trial judge’s sentencing decisions are entitled to great deference and
        will not be altered on appeal absent an abuse of discretion.” People v. Jackson, 375 Ill. App. 3d
        796, 800 (2007); People v. Snyder, 2011 IL 111382, ¶ 36. Here, defendant was convicted of
        first degree murder with the jury specially finding that he discharged a firearm causing
        Galindo’s death. The sentencing range for first degree murder is 20 to 60 years. 730 ILCS
        5/5-4.5-20(a) (West 2016). Due to the jury’s finding that he discharged a firearm causing
        Galindo’s death, defendant was also eligible for a 25-year firearm enhancement. Id.
        § 5-8-1(a)(1)(d)(iii). Because of his age at the time he committed the offense (16 years old) and
        his potential for rehabilitation, the trial court declined to impose the 25-year firearm
        enhancement, as allowed by statute, and sentenced defendant to 31 years’ imprisonment, well
        within the statutory guidelines. See id. § 5-4.5-105(b) (the trial court “may, in its discretion,
        decline to impose any otherwise applicable sentencing enhancement based upon possession of
        a firearm, possession with personal discharge, or possession with personal discharge that
        proximately causes great bodily harm, permanent disability, permanent disfigurement, or
        death to another person”); see Jackson, 375 Ill. App. 3d at 800 (“A sentence which falls within
        the statutory range is not an abuse of discretion unless it is manifestly disproportionate to the
        nature of the offense.”).
¶ 122        Defendant argues that, in sentencing defendant, the trial court did not properly apply and
        consider the Miller factors. In Miller, the Supreme Court found that a sentence of life without
        parole is unconstitutional for juvenile offenders if the sentence is mandatory. Miller, 567 U.S.
        at 470. The Court reasoned that minors are constitutionally different from adults for sentencing
        purposes, being more impulsive and vulnerable to negative influences and peer pressures than
        adults, and further lack fully formed character so that their actions do not necessarily indicate
        irreversible depravity. Id. at 471-77. The Court, however, continued to allow such sentences
        when they were based on judicial discretion. Id. at 479. The Court made Miller’s holding
        retroactive in Montgomery v. Louisiana, 577 U.S. ___, ___, 136 S. Ct. 718, 736 (2016), and
        also instructed that states could remedy a Miller violation by allowing juvenile offenders with
        mandatory life sentences to become eligible for parole. Id. at ___, 136 S. Ct. at 736. “So far, the
        Supreme Court has reserved these rulings for the most severe punishments: death or life
        imprisonment.” People v. Evans, 2017 IL App (1st) 143562, ¶ 11.


                                                     - 23 -
¶ 123       In People v. Holman, 2017 IL 120655, our supreme court expressly adopted a framework
        for evaluating whether a sentencing court’s imposition of a life sentence on a juvenile offender
        complied with Miller:
                    “Under Miller and Montgomery, a juvenile defendant may be sentenced to life
                imprisonment without parole, but only if the trial court determines that the defendant’s
                conduct showed irretrievable depravity, permanent incorrigibility, or irreparable
                corruption beyond the possibility of rehabilitation. The court may make that decision
                only after considering the defendant’s youth and its attendant characteristics. Those
                characteristics include, but are not limited to, the following factors: (1) the juvenile
                defendant’s chronological age at the time of the offense and any evidence of his
                particular immaturity, impetuosity, and failure to appreciate risks and consequences;
                (2) the juvenile defendant’s family and home environment; (3) the juvenile defendant’s
                degree of participation in the homicide and any evidence of familial or peer pressures
                that may have affected him; (4) the juvenile defendant’s incompetence, including his
                inability to deal with police officers or prosecutors and his incapacity to assist his own
                attorneys; and (5) the juvenile defendant’s prospects for rehabilitation.” Id. ¶ 46 (citing
                Miller, 567 U.S. at 477-78).
¶ 124       We observe that defendant does not argue that his sentence is unconstitutional and
        constitutes a de facto life sentence under Miller—indeed, based upon the sentence rendered he
        will be released at age 47. Instead, defendant merely argues that the trial court failed to
        consider defendant’s youth and its attendant circumstances when sentencing defendant. The
        record reveals otherwise.
¶ 125       At the sentencing hearing the trial court engaged in a step-by-step analysis and
        consideration of the factors expressed in Miller and Holman. The trial court first inquired about
        defendant’s age at the time of the offense. Defense counsel replied that defendant had “just
        turned 16 years old.” Defense counsel then argued that, “because he was of young age and the
        case law and medical evidence in the case that when you are that young, your frontal lobe have
        [sic] not developed. Frontal lobes are what cause[ ] judgment” and that defendant had an
        “enormous potential for rehabilitation.” Defense counsel, however, raised these points as part
        of a general argument and did not present any evidence as to how it applied specifically to
        defendant. Defense counsel and the State then argued the Miller factors in presenting their
        arguments regarding defendant’s sentence. See Holman, 2017 IL 120655, ¶ 49 (a key feature
        of a juvenile’s sentencing hearing is that the defendant had the “opportunity to present
        evidence to show that his criminal conduct was the product of immaturity and not
        incorrigibility” (citing Montgomery, 577 U.S. at ___, 136 S. Ct. at 736)). The trial court had
        before it evidence of defendant’s age, his ability to appreciate the consequences of firing a
        weapon eight times, and defendant’s home environment. In regards to defendant’s degree of
        participation in the homicide, the trial court heard the testimony from the witnesses and
        reviewed the documentary evidence that demonstrated defendant was the shooter. The trial
        court was not presented with any testimony or evidence regarding familial or peer pressure that
        would have affected defendant or that he was incompetent in any way. Moreover, there was no
        evidence presented regarding defendant’s environment or other relevant influences. Unlike the
        facts of Miller, there was no evidence in this case that defendant had no control over his
        environment or that he was unable to extricate himself from any peer pressure. See Miller, 567



                                                    - 24 -
        U.S. at 478. Lastly, defense counsel presented vast evidence regarding defendant’s potential
        for rehabilitation, all of which the record demonstrates the trial court considered.
¶ 126        In sentencing defendant to 31 years’ imprisonment, the trial court declined to impose a
        sentence based on firearm enhancement. The trial court then explained the Supreme Court’s
        decision in Miller, using it, as well as Illinois state cases discussing Miller, as a guide during
        sentencing. Specifically, the trial court stated it was impressed with the progress defendant
        made during the pendency of this case and expressed that if defendant had applied himself in
        such a manner prior to the shooting, Galindo might still be alive. Such a statement reflects the
        trial court’s acknowledgement that defendant has matured since the offense occurred. Finally,
        the trial court encouraged defendant to “keep up the progress that you are doing” and
        “[s]omeday, you are still going to be relatively young and you can make a real positive impact
        on the community yourself.” This statement demonstrates an understanding of the Miller and
        Holman factors because, by sentencing defendant to 31 years’ imprisonment, defendant would
        still be able to have a productive life upon his release. It is clear from the record that the trial
        court took into full consideration defendant’s youth, its attendant circumstances, and the
        factors set forth in Holman when sentencing defendant well within the statutory range.
        Accordingly, we affirm defendant’s sentence. See People v. Croft, 2018 IL App (1st) 150043,
        ¶ 32.

¶ 127                                       CONCLUSION
¶ 128      For the reasons stated above, defendant’s conviction and sentence are affirmed.

¶ 129      Affirmed.




                                                     - 25 -